Matter of Valentino R. (Dina R.) (2015 NY Slip Op 04385)





Matter of Valentino R. (Dina R.)


2015 NY Slip Op 04385


Decided on May 21, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 21, 2015

Tom, J.P., Friedman, DeGrasse, Richter, Kapnick, JJ.


15176

[*1] In re Valentino R., and Another, Dependent Children Under the Age of Eighteen Years, etc.
andDina R., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Neal D. Futerfas, White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Emma Grunberg of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Diane Pazar of counsel), attorney for the children.

Order, Family Court, New York County (Susan K. Knipps, J.), entered on or about February 11, 2014, which, after a fact-finding hearing, inter alia, found that respondent mother neglected the subject children, unanimously affirmed, without costs.
A preponderance of the evidence demonstrated that the mother neglected the subject children by failing to protect them from the father's domestic violence against her (see Family Court Act § 1012[f][i][B]; see also Matter of Niyah E. [Edwin E.], 71 AD3d 532 [1st Dept 2010]). Police testimony showed that the father threatened the family with a knife and a cleaver and that the mother ran into the bathroom with the children to escape the assault. The officer observed damage to the walls and bathroom door from the cleaver and saw sheetrock dust on the knives. The progress notes demonstrated that one of the children expressed a fear of the father, which was sufficient to show that his emotional health was placed at risk by the mother's failure to act to enforce the orders of protection on behalf of her and the children (see Matter of Madison M. [Nathan M.], 123 AD3d 616, 617 [1st Dept 2014]). There exists no basis to disturb the court's credibility determinations, including its rejection of the mother's claim that she believed the orders of protection had expired (see Matter of Irene O., 38 NY2d 776, 777 [1975]).
The record does not reflect that the mother requested an adjournment to permit her counsel to prepare, and she specifically denied that she wished to proceed pro se. The mother's claim that the court relied on evidence not set forth in the amended petition was not preserved, [*2]and in any event, the evidence presented was necessary to determine whether the mother's judgment in permitting the father to live in the apartment, given his history of domestic violence, was reasonable.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 21, 2015
CLERK